In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Nassau County (Jonas, J.), dated June 29, 2005, which denied the petition and granted the respondent’s motion to confirm the award.
Ordered that the order is reversed, on the law and facts, the petition is granted, the cross motion is denied, and the arbitration award is vacated.
The Supreme Court improperly denied the petition for vacatur of an arbitration award and granted the respondent’s cross motion to confirm the award. Under the close scrutiny with which we must view the arbitrator’s determination in a compulsory arbitration (see Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 223 [1996]), the arbitrator’s award was not supported by the evidence in the record and was not rationally based (see Matter of Scher v State Farm Ins. Co., *375240 AD2d 415 [1997]; see also Matter of Kemper Ins. Co. v Westport Ins. Co., 9 AD3d 431 [2004]; Matter of State Farm Mut. Auto. Ins. Co. v Arabov, 2 AD3d 531 [2003]). Prudenti, P.J., Adams, Spolzino and Covello, JJ., concur.